Citation Nr: 1511182	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 2007, for the award of service connection for traumatic brain injury (TBI) residuals with migraine headaches.  

2.  Entitlement to an effective date prior to October 10, 2008, for the award of service connection for a delusional disorder.  

3.  Entitlement to an effective date prior to October 10, 2008, for the award of service connection for folliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1978 to June 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which, in pertinent part, recharacterized the Veteran's head injury residuals as migraine headaches; denied an effective date prior to February 26, 2007, for the award of service connection for migraine headaches; and effective dates prior to October 10, 2008, for the awards of service connection for both a delusional disorder and folliculitis.  In October 2013, the RO, in pertinent part, recharacterized the Veteran's migraine headaches as TBI residuals with migraine headaches.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  In December 2007, the RO granted service connection for head injury residuals with headaches and effectuated the award as of February 26, 2007.  In December 2007, the Veteran was informed in writing of the rating decision and his appellate rights.  

2.  The Veteran did not submit a notice of disagreement (NOD) with the effective date assigned for the award of service connection for head injury residuals with headaches.  

3.  In April 2010 and July 2010, the Veteran submitted claims for an effective date prior to February 26, 2007, for the award of service connection for TBI residuals with migraine headaches.  

4.  In February 2009, the RO granted service connection for a delusional disorder and effectuated the award as of October 10, 2008.  In February 2009, the Veteran was informed in writing of the rating decision and his appellate rights.  

5.  The Veteran did not submit a NOD with the effective date assigned for the award of service connection for a delusional disorder.  

6.  In April 2010 and July 2010, the Veteran submitted claims for an effective date prior to October 10, 2008, for the award of service connection for a delusional disorder.  

7.  In February 2009, the RO granted service connection for folliculitis and effectuated the award as of October 10, 2008.  In February 2009, the Veteran was informed in writing of the rating decision and his appellate rights.  

8.  The Veteran did not submit a NOD with the effective date assigned for the award of service connection for folliculitis.  

9.  In In April 2010 and July 2010, the Veteran submitted claims for an effective date prior to October 10, 2008, for the award of service connection for folliculitis.  


CONCLUSIONS OF LAW

1.  To the extent that he is attempting to disturb the finality of the December 2007 rating decision, the Veteran's claim of entitlement to an effective date earlier than February 26, 2007, for the grant of service connection for headaches is dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  To the extent that he is attempting to disturb the finality of the February 2009 rating decision, the Veteran's claim of entitlement to an effective date earlier than October 10, 2008, for the grant of service connection for a delusional disorder is dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  To the extent that he is attempting to disturb the finality of the February 2009 rating decision, the Veteran's claim of entitlement to an effective date earlier than October 10, 2008, for the grant of service connection for folliculitis is dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claims.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).   

II.  Earlier Effective Dates

The Veteran asserts that the awards of service connection for TBI residuals with 
migraine headaches, a delusional disorder, and folliculitis should be effectuated as of March 1981.  

In December 2007, the RO granted service connection for head injury residuals with headaches and effectuated the award as of February 26, 2007.  In December 2007, the Veteran was informed in writing of the rating decision and his appellate rights.  He did not submit a NOD with the effective date assigned for the award of service connection for head injury residuals with headaches.  

In February 2009, the RO granted service connection for both a delusional disorder and folliculitis and effectuated the awards as of October 10, 2008.  In February 2009, the Veteran was informed in writing of the rating decision and his appellate rights.  He did not submit a NOD with the effective dates assigned for the awards of service connection for a delusional disorder and folliculitis.  

In April 2010, the Veteran submitted a claim for effective dates prior to February 26, 2007, for the award of service connection for head injury residuals with headaches and prior to October 10, 2008, for the awards of service connection for both a delusional disorder and folliculitis.  In June 2010, the RO denied earlier effective dates for the awards of service connection for both a delusional disorder and folliculitis.  The Veteran was informed in writing of the decision in June 2010.  He did not submit a NOD with the decision.  

In July 2010, the Veteran submitted an additional claim for earlier effective dates for the awards of service connection for head injury residuals with headaches, a delusional disorder, and folliculitis.  

The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Hence, the proper disposition of this appeal is dismissal.  Accordingly, the Veteran's claims must be dismissed.  38 U.S.C.A. § 7105 (d)(5).  



ORDER

The issue of an effective date prior to February 26, 2007, for the award of service connection for TBI residuals with migraine headaches is dismissed.  

The issue of an effective date prior to October 10, 2008, for the award of service connection for a delusional disorder is dismissed.  

The issue of an effective date prior to October 10, 2008, for the award of service connection for folliculitis is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


